Title: Thomas Jefferson to Joel Yancey, 17 January 1819
From: Jefferson, Thomas
To: Yancey, Joel


          
            Dear Sir
            Monticello
Jan. 17. 19. Sunday
          
          The waggons arrived here on Wednesday a little after the middle of the day. we were under extreme sufferance for the want of a short job of hauling, and I thought it better to set both about it that they might go back together; and the rather as every day’s stay enabled Johnny Hemings to add another plough frame. they will accordingly carry you three made on Thursday, Friday & Saturday, and will start tomorrow morning (Monday) I shall be very glad to recieve the latter peas I liked so much the last year and hope Nace has saved me a full sowing of them. I wrote you the last year that Dick had delivered all his articles safe and thought so at the time. but I learnt afterwards that he did not deliver a bag containing a bushel of dried peaches which he said had dropped thro a hole in the bottom of his waggon; altho’ no hole was seen which could have let such a mass thro’. this year his soap weighs 38. ℔ instead of 45 ℔. and the barrel of apples is a little more than half full. these repeated accidents cannot but excite suspicions of him, sufficient to make us attentive in future. I will ask the favor of you to send by Jerry the Athenian poplars in the nursery of the garden. you will know them by the stems being ribbed, which distinguishes them from the Lombardy poplars & Aspens in the same place. their roots should be covered very thick with straw, tied firmly on, so that the cold may not reach the roots, which it very certainly kills. the old bacon may remain as I shall pass a great proportion of the ensuing year there.   The unproductiveness of our crops which you notice in your letter, is indeed a serious calamity, and the more so to me as 3. years of war, & 4. years of Goodman & Darnell had thrown me into arrears which will require 2. or 3. good crops to extricate me from. yet I do not ascribe it to any want of management in yourself, but to the impoverishment of our fields by constant culture without any aid of manure; and this cause will continue to increase. we must either attend to the recruiting our lands, or abandon them & run away to Alibama, as so many of our countrymen are doing, who find it easier to resolve on quitting their country, than, to ch to change the practices in husbandry to which they have been brought up. straw will do something, good manure more, but nothing short of plaister and clover can recruit our extensive fields. the miracles this is working in this neighborhood can be believed only by those who see them. my fields here, which in my hands produced 4, 5. or 6. bushels to the acre, are now giving my grandson from 15. to 18. after one or two alternations only of plaister & clover. my neighbor Rogers, who while tenant  Harvey’s estate adjoining us, had reduced it to 5. bushels, now that  proprietor has made this last year has made from 25. to 30. bushels one thro the whole of his fields, & all by plaister & clover. we must either go into the same course, or run away. if we cannot get the plaister carried up for 10.D. we must give 15. if not for 15. we must give 20. if you can make arrangements therefore for bringing up & grinding and will so inform me, I will write to Capt Peyton of Richmond to procure the plaister. then it may be necessary to buy the clover seed, but I hope never after the 1st year. the mortality among our negroes is still more serious as involving moral as well as interested considerations. I have had n they are well fed, and well clothed, & I have had no reason to believe that any overseer, since Griffin’s time, has over worked them. accordingly the deaths among the grown ones seem ascribable to natural causes. but the loss of 5. little ones in a year induces me to fear that the overseers do not permit the women to devote as much time as is necessary to the care of their children: that they view their labor as the 1st object and their  the raising their child but as secondary. I consider the labor of a breeding woman as no object, and that a child raised every 2. years is of more profit than the crop of the best laboring  man. in this, as in all other cases, providence has made our interests & our duties coincide perfectly. women too are destroyed by exposure to wet at certain periodical indispositions to which nature has subjected them. with respect therefore to our women & their children I must pray you to inculcate upon the overseers that it is not their labor, but their increase which is the first consideration with us. with respect to yourself my confidence is entire; and I am as well satisfied that every thing under your eye is going on for the best as if I were there to see the fact. I know that the considerations under which you act are of a high & pure order, and it is a heart felt satisfaction to me to feel as well as to assure you of my sincere friendship & respect
          Th: Jefferson
        